DETAILED ACTION
This office action is in response to the above identified application filed on December 04, 2019. The application contains claims 1-15. 
Claims 1-15 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The present application claims foreign priority to 2018-229398, filed 12/06/2018 in JAPAN, the certified copy of which has been received on 01/11/2020.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 04, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
Claim 7: the limitation “the outputting includes outputting the combination including the data item relating to the effect and including at least one of the data item relating to the effect and the data item relating to the acquisition of information” appears to be redundant in the underlined portion. Please amend to clarify.
Claim 14: the limitation “the outputting includes outputting the combination including the data item relating to the effect and including at least one of the data item relating to the effect and the data item relating to the acquisition of information” appears to be redundant in the underlined portion. Please amend to clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Fletcher et al. (US 20170046374 A1).

With regard to clam 1,
	Fletcher teaches
a non-transitory computer-readable recording medium having stored therein a program that causes a computer (Fig. 2; [0321]: computing machine) to execute a process comprising: 
classifying a plurality of data items included in outputted data output by carrying out a simulation using a plurality of agents into a plurality of groups based on difference between model elements of data output sources of the respective data items in the agents (Abstract; [0306]; Fig. 1: identify and group events, and perform actions against the group, wherein events correspond to “data items”. [0313]-[0314]: group machine data based on entity definition, wherein entity corresponds to “agents”, and entity definition, which recognizes and differentiates entities, corresponds to “model elements of data output sources”. [0895]-[0896]: generate simulated data for entities and use it as training data, i.e., “data output by carrying out a simulation using a plurality of agents”); 
converting the data items included in a group having a plurality of data items out of the groups into a smaller number of data items than a number of data items included in the group based on a predetermined rule ([0681]: calculate a statistic based on a user-selected statistical function, wherein the statistical function corresponds to “a predetermined rule”, and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “a smaller number of data items”. The statistic calculation is an action performed on an identified group thus “converting the data items included in a group …”); and 
identifying a combination of the data items having an appearance tendency equal to or higher than a predetermined value in the outputted data resulting from the converting (Fig. 4; [0333]; [0304]: provide visualization that includes KPI threshold representing a certain state for the KPI, wherein KPI threshold corresponds to “a predetermined value”. Fig. 34AE: the graph illustrates machine data points that satisfy the KPI threshold, wherein the data points on the graph correspond to “a combination of the data items”).

With regard to clam 2,
	Fletcher teaches
the non-transitory computer-readable recording medium according to claim 1, wherein the outputted data is log data on the agents having behavior in the simulation satisfying a predetermined condition ([0310]: machine data may be log data; [0306]: groups satisfying a precondition, wherein the precondition corresponds to “a predetermined condition”. The machine data indicates performance “behavior” of each machine, i.e., “agent”).

With regard to clam 3,
Fletcher teaches 
the non-transitory computer-readable recording medium according to claim 1, wherein the converting includes converting the data items included in the group resulting from the classifying based on a rule corresponding to the model elements of the group ([0681]: calculate a statistic by applying a statistical function to the value(s) from the field (e.g., cpu_load_percent 2513), wherein applying the statistical function to the field cpu_load_percent corresponds to “a rule” with the field corresponding to “the model elements of the group”).

With regard to clam 4,
Fletcher teaches
the non-transitory computer-readable recording medium according to claim 1, wherein the converting includes converting the data items included in the group into one data item ([0681]: and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “one data item” after processing a group of data items).

With regard to clam 5,
Fletcher teaches
the non-transitory computer-readable recording medium according to claim 1, wherein the converting includes converting the data items resulting from conversion into a value corresponding to a cluster obtained by clustering ([0761]: the average of the average cpu_load_percent of all entities in the service results in a single value, "Medium" or "High", to represent an overall state of the KPI, wherein each of "Medium" and "High" corresponds to “a cluster”).

With regard to clam 6,
Fletcher teaches
the non-transitory computer-readable recording medium according to claim 1, further causing the computer to execute outputting the identified combination of the data items (Fig. 34AE: the graph illustrates identified machine data points that satisfy the KPI threshold, which corresponds to visually “outputting the identified combination of the data items”).

With regard to clam 7,
Fletcher teaches
the non-transitory computer-readable recording medium according to claim 6, wherein the data items resulting from conversion are each any one of a data item relating to an effect of the agents to an environment in the simulation, a data item relating to acquisition of information by the agents from the environment, and a data item relating to predefinition on the agents ([0761]: the converted values, "Medium" and "High", each represent an overall state of the KPI, which corresponds to “an effect” of the particular group of entities to the IT environment), and 
the outputting includes outputting the combination including the data item relating to the effect and including at least one of the data item relating to the effect and the data item relating to the acquisition of information (Fig. 34AE: the graph identifies the identified machine data points that satisfy the KPI threshold, which corresponds to “the effect” of a particular group of entities to the IT environment. “including at least one of …” makes it sufficient to teach only “outputting the combination including the data item relating to the effect”).

With regard to clam 8,
	Fletcher teaches
an analysis method ([0303]-[0306]: method) comprising: 
classifying a plurality of data items included in outputted data output by carrying out a simulation using a plurality of agents into a plurality of groups based on difference between model elements of data output sources of the respective data items in the agents (Abstract; [0306]; Fig. 1: identify and group events, and perform actions against the group, wherein events correspond to “data items”. [0313]-[0314]: group machine data based on entity definition, wherein entity corresponds to “agents”, and entity definition, which recognizes and differentiates entities, corresponds to “model elements of data output sources”. [0895]-[0896]: generate simulated data for entities and use it as training data, i.e., “data output by carrying out a simulation using a plurality of agents”), by a processor ([1693]-[1694]: a processing device ( processor) 7802); 
converting the data items included in a group having a plurality of data items out of the groups into a smaller number of data items than a number of data items included in the group based on a predetermined rule ([0681]: calculate a statistic based on a user-selected statistical function, wherein the statistical function corresponds to “a predetermined rule”, and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “a smaller number of data items”. The statistic calculation is an action performed on an identified group thus “converting the data items included in a group …”), by the processor; and 
identifying a combination of the data items having an appearance tendency equal to or higher than a predetermined value in the outputted data resulting from the converting (Fig. 4; [0333]; [0304]: provide visualization that includes KPI threshold representing a certain state for the KPI, wherein KPI threshold corresponds to “a predetermined value”. Fig. 34AE: the graph illustrates machine data points that satisfy the KPI threshold, wherein the data points on the graph correspond to “a combination of the data items”), by the processor.

With regard to clam 9,
	Fletcher teaches
the analysis method according to claim 8, wherein the outputted data is log data on the agents having behavior in the simulation satisfying a predetermined condition ([0310]: machine data may be log data; [0306]: groups satisfying a precondition, wherein the precondition corresponds to “a predetermined condition”. The machine data indicates performance “behavior” of each machine, i.e., “agent”).

With regard to clam 10,
Fletcher teaches 
the analysis method according to claim 8, wherein the converting includes converting the data items included in the group resulting from the classifying based on a rule corresponding to the model elements of the group ([0681]: calculate a statistic by applying a statistical function to the value(s) from the field (e.g., cpu_load_percent 2513), wherein applying the statistical function to the field cpu_load_percent corresponds to “a rule” with the field corresponding to “the model elements of the group”).

With regard to clam 11,
Fletcher teaches
the analysis method according to claim 8, wherein the converting includes converting the data items included in the group into one data item ([0681]: and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “one data item” after processing a group of data items).

With regard to clam 12,
Fletcher teaches
the analysis method according to claim 8, wherein the converting includes converting the data items resulting from conversion into a value corresponding to a cluster obtained by clustering ([0761]: the average of the average cpu_load_percent of all entities in the service results in a single value, "Medium" or "High", to represent an overall state of the KPI, wherein each of "Medium" and "High" corresponds to “a cluster”).

With regard to clam 13,
Fletcher teaches
the analysis method according to claim 8, further comprising outputting the identified combination of the data items (Fig. 34AE: the graph illustrates identified machine data points that satisfy the KPI threshold, which corresponds to visually “outputting the identified combination of the data items”), by the processor.

With regard to clam 14,
Fletcher teaches
the analysis method according to claim 13, wherein the data items resulting from conversion are each any one of a data item relating to an effect of the agents to an environment in the simulation, a data item relating to acquisition of information by the agents from the environment, and a data item relating to predefinition on the agents ([0761]: the converted values, "Medium" and "High", each represent an overall state of the KPI, which corresponds to “an effect” of the particular group of entities to the IT environment), and 
the outputting includes outputting the combination including the data item relating to the effect and including at least one of the data item relating to the effect and the data item relating to the acquisition of information (Fig. 34AE: the graph identifies the identified machine data points that satisfy the KPI threshold, which corresponds to “the effect” of a particular group of entities to the IT environment. “including at least one of …” makes it sufficient to teach only “outputting the combination including the data item relating to the effect”).

With regard to clam 15,
	Fletcher teaches
an analyzing apparatus ([0002]: system) comprising a processor ([1693]-[1694]: a processing device ( processor) 7802) that executes a process comprising: 
classifying a plurality of data items included in outputted data output by carrying out a simulation using a plurality of agents into a plurality of groups based on difference between model elements of data output sources of the respective data items in the agents (Abstract; [0306]; Fig. 1: identify and group events, and perform actions against the group, wherein events correspond to “data items”. [0313]-[0314]: group machine data based on entity definition, wherein entity corresponds to “agents”, and entity definition, which recognizes and differentiates entities, corresponds to “model elements of data output sources”. [0895]-[0896]: generate simulated data for entities and use it as training data, i.e., “data output by carrying out a simulation using a plurality of agents”); 
converting the data items included in a group having a plurality of data items out of the groups into a smaller number of data items than a number of data items included in the group based on a predetermined rule ([0681]: calculate a statistic based on a user-selected statistical function, wherein the statistical function corresponds to “a predetermined rule”, and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “a smaller number of data items”. The statistic calculation is an action performed on an identified group thus “converting the data items included in a group …”); and 
identifying a combination of the data items having an appearance tendency equal to or higher than a predetermined value in the outputted data resulting from the converting (Fig. 4; [0333]; [0304]: provide visualization that includes KPI threshold representing a certain state for the KPI, wherein KPI threshold corresponds to “a predetermined value”. Fig. 34AE: the graph illustrates machine data points that satisfy the KPI threshold, wherein the data points on the graph correspond to “a combination of the data items”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168